11/16/2021



                                                                Case Number: DA 21-0516




      IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 21-0516

THERMAL DESIGN, INC., a Nebraska Corporation,

           Plaintiff and Appellee,

     v.

MARK DUFFY, an individual; PAM DUFFY, an
individual; CENTRL COPTERS, INC., a Montana
corporation,

           Defendants and Appellants,

STEVE THORSON, an individual, d/b/a TNT
Building Systems, a general partnership; TRAVIS
THORSON, an individual, d/b/a TNT Building
Systems, a general partnership; STEEL CONCEPTS,
LLC, an Idaho limited liability company; and STEVE
                                                     ORDER OF MEDIATOR
LARSON, an individual,
                                                          APPOINTMENT
          Defendants.
___________________________________________

MARK and PAM DUFFY, a married couple and
CENTRAL COPTERS, INC.,

           Counterclaim Plaintiffs,

     v.

THERMAL DESIGN, INC., a Nebraska corporation,

          Counterclaim Defendants.
____________________________________________

MARK and PAM DUFFY, a married couple, and
CENTRAL COPTERS, INC.,

             Crossclaim Plaintiffs,

      v.

STEVE THORSON, an individual, d/b/a TNT
Building
Systems, a general partnership; TRAVIS THORSON,
an individual, d/b/a TNT Building Systems, a general
partnership,

             Crossclaim Defendants.

         This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
         IT IS ORDERED THAT Daniel B. Bidegaray, whose name appears next on the
list of attorneys desiring appointment as mediators for Money Judgments appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this November 16, 2021.



                                                              _
                                           Bowen Greenwood, Clerk of the Supreme Court

c:     Kellie Gaston Sironi, Mark Lewis Evans, Steven Thorson, Travis Thorson